Case 2:18-cv-02699-FMO-MAA Document 23 Filed 08/21/20 Page 1 of 4 Page ID #:1701



    1
    2
    3
    4
    5
    6
    7
    8                        UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11    FERNANDO DELGADO,                         Case No. 2:18-cv-02699-FMO-MAA
  12                        Petitioner,            ORDER ACCEPTING REPORT
  13           v.                                  AND RECOMMENDATION OF
                                                   UNITED STATES MAGISTRATE
  14    RAYMOND MADDEN, Warden,                    JUDGE
  15                        Respondent.
  16
  17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
  18    Petition, the other records on file herein, and the Report and Recommendation of
  19    the United States Magistrate Judge.
  20          The Court also has reviewed Petitioner’s objections to the Report and
  21    Recommendation, which the Court received and filed on June 18, 2020
  22    (“Objections”). (Objs., ECF No. 22.) As required by Federal Rule of Civil
  23    Procedure 72(b)(3), the Court has engaged in de novo review of the portions of the
  24    Report and Recommendation to which Petitioner specifically has objected.
  25            I.   Ground One
  26          As to Ground One of the First Amended Petition, Petitioner argues in his
  27    Objections that the Magistrate Judge erred in concluding that the state court’s
  28
Case 2:18-cv-02699-FMO-MAA Document 23 Filed 08/21/20 Page 2 of 4 Page ID #:1702



    1   harmless error analysis was not objectively unreasonable. (Objs., at 2–5.)
    2   Specifically, Petitioner argues that because Detective Guillen is a law enforcement
    3   officer, his testimony likely was accorded greater weight than the other evidence
    4   regarding Augustine’s encounter with the Mariana Maravilla gang members. (Id.)
    5   Thus, according to Petitioner, the admission of Detective Guillen’s testimony
    6   regarding Augustine’s statements was not harmless. (Id.)
    7         The Court has conducted an independent review of the state court’s decision,
    8   which held that the trial court’s admission of Detective Guillen’s testimony
    9   regarding Augustine’s statements was harmless error under the standard set forth in
  10    Chapman v. California, 386 U.S. 18 (1967). (Lodged Document (“LD”) No. 8,
  11    ECF No. 13-13, at 15–17.) The Court concurs with the Magistrate Judge’s
  12    conclusion that the state court’s decision is not objectively unreasonable. See
  13    Harrington v. Richter, 562 U.S. 86, 103 (2011) (“[A] a state prisoner must show
  14    that the state court’s ruling on the claim being presented in federal court was so
  15    lacking in justification that there was an error well understood and comprehended
  16    in existing law beyond any possibility for fairminded disagreement.”) As the state
  17    court and Magistrate Judge reasoned, Detective Guillen’s opinion that Petitioner
  18    acted on behalf of the Mariana Maravilla gang was also supported by his
  19    professional experience and knowledge of the Mariana Maravilla gang’s activities,
  20    as well as testimony from Alicia and Petitioner regarding the incident between
  21    Augustine and the gang members. (See R&R, ECF No. 21, at 25; LD 8, at 17).
  22          The Court also concurs with the Magistrate Judge’s conclusion that Petitioner
  23    has failed to show that the introduction of Augustine’s statements had a “substantial
  24    and injurious effect or influence in determining the jury’s verdict”—the harmless
  25    error standard that applies on collateral review. Brecht v. Abrahamson, 507 U.S.
  26    619, 637 (1993). Petitioner’s arguments that the jury would not have credited
  27    Alicia’s testimony, and that he would not have testified about the incident with
  28
                                                  2
Case 2:18-cv-02699-FMO-MAA Document 23 Filed 08/21/20 Page 3 of 4 Page ID #:1703



    1   Augustine but for Detective Guillen’s testimony, are too speculative to warrant
    2   relief. See Morales v. Woodford, 388 F.3d 1159, 1173 (9th Cir. 2003) (“Mere
    3   speculation is insufficient to grant the writ under Brecht . . . .”).
    4
    5          II.    Ground Two
    6         As to Ground Two, Petitioner argues in his Objections that the Magistrate
    7   Judge overlooked the California Supreme Court’s recent decision in People v.
    8   Canizales, 7 Cal. 5th 591 (2019), which limits the use of the “kill zone” theory jury
    9   instruction. (Objs., at 6.) He argues that under Canizales, the use of the “kill zone”
  10    instruction in his case was prejudicial; and therefore, the state court’s harmless error
  11    analysis was objectively unreasonable. (Id., at 5–9.)
  12          The Magistrate Judge acknowledged Canizales and thus declined to reach
  13    Respondent’s argument that the “kill zone” instruction was proper in this case.
  14    (R&R, at 32–33). Although Canizales held that the use of a “kill zone” instruction
  15    in that case was prejudicial, this state court decision does not affect the federal
  16    harmless error standard, which is governed by Chapman. In light of the evidence
  17    presented at trial—Christopher and Alicia’s testimony that Petitioner shot at
  18    everyone in the group and that Christopher was directly in the line of fire before
  19    successfully taking cover (see 2 Reporter’s Transcript (“RT”) 334–35, 373–76,
  20    427–28, 431), and the evidence of Petitioner’s gang-related motive for killing
  21    everyone in the group (see 2 RT 450–53, 485–88; 3 RT 710–12; 4 RT 1040, 1052–
  22    55), this Court concurs with the Magistrate Judge’s conclusion that the state court’s
  23    harmless error analysis was not an objectively unreasonable application of
  24    Chapman.
  25          In sum, the Court concurs with and accepts the findings, conclusions, and
  26    recommendations of the United States Magistrate Judge, and overrules the
  27    Objections.
  28
                                                     3
Case 2:18-cv-02699-FMO-MAA Document 23 Filed 08/21/20 Page 4 of 4 Page ID #:1704



    1         IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
    2   the Magistrate Judge is accepted; and (2) Judgment shall be entered denying the
    3   Petition and dismissing this action with prejudice.
    4
    5   DATED: August 21, 2020
    6                                                   V
                                               ___________________________________
    7                                          FERNANDO M. OLGUIN
                                               UNITED STATES DISTRICT JUDGE
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  4
